DETAILED ACTION

Summary

Restriction/ Election Response
The claims 1-60 belongs to another invention which is different from the claims 61-76. The claims 61-76 were selected for examination and the claims 1-60 were cancelled by the applicant.
	This office action for US Patent application 17/156432 is responsive to communications filed on July 13, 2022. Currently, claims 61-76 are pending are presented for examination while claims 1-60 were cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 61, 62, 63, 67 inprovisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15, 16, 18 of copending Application No 16/634132, now is the US Patent 10,901,231.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
Conflicting Co-pending Application 16/634132
Instant Application-17/156432-Note* bold means difference in instant application
15. (Original) A system for simulation of environmental energy comprising:  
4Attorney Docket No. 07726.1221 an energy-directing system comprising; an energy-source system configured to provide energy to a plurality of energy locations and comprising a plurality of energy sources; 
an array of waveguides configured to direct energy from the plurality of energy locations along a plurality of outbound propagation paths wherein each outbound propagation path extends through one the energy locations; 

and wherein each waveguide is configured to direct energy from the plurality of energy locations through the waveguide along the plurality of outbound propagation paths wherein each outbound propagation path extends from the waveguide in a unique direction determined at least by one of the plurality of energy locations; 

a control system in communication with an energy-sensing device and configured to operate the plurality of energy sources to direct energy through the array of waveguides along the plurality of outbound propagation paths to project a reconfigured 4D energy field from the energy-directing system wherein the reconfigured 4D energy field is determined by a 4D energy field described by a plurality of inbound propagation paths measured at the energy-sensing device.
Claim 15, 16,18

61. (Previously Presented) A system for simulation of environmental energy comprising: 
an energy-directing system comprising; an energy-source system configured to provide energy to a plurality of energy locations and comprising a plurality of energy sources; 
an array of energy directing elements configured to direct energy from the plurality of energy locations along a plurality of outbound propagation paths wherein each outbound propagation path extends through one the energy locations; 
and wherein each energy directing element is configured to direct energy from the plurality of energy locations through the energy directing element along the plurality of outbound propagation paths wherein each outbound propagation path extends from the energy directing element in a unique direction determined at least by one of the plurality of energy locations; 
a control system in communication with an energy-sensing device and configured to operate the plurality of energy sources to direct energy through the array of energy directing elements along the plurality of outbound propagation paths to project a reconfigured 4D energy field from the energy-directing system wherein the reconfigured 4D energy field is determined by a 4D energy field described by a plurality of inbound propagation paths measured at the energy-sensing device.
Claim 67, 62, 63


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 61, 62, 63, 67 are generic to all that is recited in claims 15, 16, 18 respectively of co-pending application. That is, claims 61, 62, 63, 67 is anticipated by claims 15, 16, 18 respectively of co-pending application.
Allowable Subject Matter
Claims 64-66, 68-76 are allowable.
Claims 61-63, 67 is/are rejected on the ground of nonstatutory obviousness-type double patenting. However, these claims would be allowable if the obvious-type double patenting is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487